McCLELLAN, J.
— As originally instituted the . action was against Greenstein, Markel & Co., and the complaint was amended by the addition of two counts (A and B) ; hut such amendment did not operate to change tl]£ party defendant. The posture of the'suit remained, as regards parties, a suit against the entity, and not against persons composing that entity. The judgment is in favor of the plaintiff and against the defendant. The adjudication for a recovery in favor of the plaintiff was against the defendant Greenstein, Markel & Co. The appeal, the certificate shows, was taken by the persons named as composing the company, and not by the company, the entity. No judgment was rendered against the individuals, as such, appealing, and, in consequence, no right of appeal inured to them; nor, of course, can they assign errors in the premises. —Johnson, Nesbit & Co. v. First Nat. Bank, 145 Ala. 378, 40 South. 78. See Burdeshaw v. Comer, 108 Ala. 617, 18 South. 556.
The appeal is therefore dismissed.
Tyson, O. J., and Dowdell and Anderson, JJ., concur. .